[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION OF DECISION
The court responds to the motion for articulation as follows:
Defendant's counsel asked the court to base its decision solely on the written agreement. Near the end of the hearing, CT Page 12547 defense counsel stated "I do have a financial affidavit from my client and for counsel, although I haven't wanted to argue financial ability per se." Tr. p. 11, 12. Earlier, defense counsel stated "I would like a ruling from Your Honor after this hearing as to whether or not my interpretation of the agreement is correct, which is to say the father needs . . . his approval is required under this agreement as long as he's not being arbitrary, of course, Your Honor." Tr. pp. 7, 8.
At the hearing, the defendant took the position that he did not have to pay for any college expenses under the written agreement unless he approved of the college. The child was scheduled to attend college within three weeks of the court hearing Plaintiff's counsel represented to the court that the cost for attending Ithaca College is $22,500.00 per year and that the child through her own efforts had obtained over $12,000 through a variety of grants. The plaintiff wanted the defendant to pay $5,604.50 for the first semester and $5,604.50 for the second semester.
Based on the parties' limited presentation, this court concluded the defendant should pay $5,604.50 toward the first semester. The court left open to future litigation all issues relating to the payment of college expenses after the first semester.
The defendant's request of the court, as set forth in the Motion for Articulation, to answer numerous interrogatories is respectfully denied.
THIM, JUDGE